Citation Nr: 1231368	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-29 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.  

2.  Entitlement to an increased evaluation for fibromyositis of the right scapula area and right shoulder girdle, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for right eye macula scarring, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A videoconference hearing in front of a Veterans Law Judge was held in November 2008.  A transcript of the hearing has been associated with the claim file.  That Judge has since retired, and the appellant in May 2012 was offered an opportunity to testify at a new hearing.  In June 2012, the Veteran elected not to appear at a new hearing.

In a January 2009 decision, the Board denied the Veteran's request to reopen the claim for service connection for a stomach disorder, and remanded the issues of entitlement to increased disability ratings for eye and shoulder disorders.  The Veteran appealed to the United States Court of Appeals for Veterans Claims, and, pursuant to a Joint Motion for Remand, the Court vacated the Board's decision in September 2009. 

In a March 2010 decision, the Board reopened the claim for service connection for a stomach disorder and remanded the claim for further development.  

The requested development as to the issues of entitlement to increased disability ratings have been substantially complied with and the claim is now ready for appellate review.

The  issue of entitlement to service connection for arthritis of the right shoulder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a stomach disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's service-connected right eye macula scarring results in blindness in that eye.

2.  An enucleation or serious cosmetic defect of the right eye has not been shown.

3.  Fibromyositis of the right scapula area and right shoulder girdle has not been manifested by a limitation of flexion or abduction to 90 degrees, that is, to shoulder level, at any point during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for right eye macula scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 3.383, 4.3, 4.7 (2011); 38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 6070 (2008).

2.  The criteria for a rating higher than 10 percent for fibromyositis of the right scapula area and right shoulder girdle have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5021, 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the issues of entitlement to increased ratings for a right eye disability and a right shoulder disability has been accomplished.  Through an August 2005 notice letter, the RO notified the Veteran and his attorney of the information and evidence needed to substantiate the claims of entitlement to increased ratings.  

The Board acknowledges that the Veteran was not provided the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of disability and effective date of the disability are part of a claim for service connection, VA has a duty to notify claimants of the evidence needed to prove those parts of the claim) until January 2008.  The failure to provide the specific notice required by Dingess in a timely manner is harmless in the instant case as the claim was readjudicated in Supplemental Statements of the Case of April 2008, July 2008, and August 2011.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file.  The Veteran has also submitted records from private treatment providers.  Additionally, the Veteran was provided VA examinations in connection with his claim, the reports of which are of record.  The reports contain sufficient evidence by which to evaluate the Veteran's disabilities.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Legal Criteria and Analysis

Disability Ratings

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned . 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In the instant case, the Board finds that neither disability has significantly changed during the appeal period and, therefore staged ratings are not warranted.


A.  Right Eye

The Veteran's service-connected right eye disability is evaluated on the basis of impaired visual acuity.  The severity of visual acuity loss is determined by applying the criteria set forth in the Ratings for Central Visual Acuity Impairment.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a (Diagnostic Codes 6061 to 6079) (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation is found in Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).

While the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543 -54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to December 10, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a veteran to request a review of an eye disability under the revised criteria irrespective of whether a veteran's disability has increased since the last review.  Id.  No such request has been made in this case.

A review of the evidence from the time period one year before the claim for an increase was filed reveals that the Veteran underwent a VA eye examination in September 2005.  The Veteran had uncorrected visual acuity in the right eye of hand motions to 3 feet and 20/25- through -1.25 in his left eye.  Examination of the right eye revealed a large right eye macular scar.

VA outpatient treatment records of October 2007 show the Veteran had uncorrected visual acuity in the right eye of hand motions to 3 feet, and 20/40+1 in his left eye.  

The Veteran was afforded another VA examination in February 2008.  The Veteran had uncorrected visual acuity in the right eye of hand motions to 3 feet, and 20/40-2 in his left eye corrected to 20/25-2.  Examination of the right eye revealed a large macular scar with longstanding decreased vision and stable findings form the previous examinations.  He also had multiple horseshoe tears at 9 and 1 o'clock positions in periphery.  

VA outpatient treatment records of January 2010 note right eye visual acuity to be hand motion, and left eye visual acuity to be 20/20.  Additional treatment records dated between 2007 and 2010 show similar findings.  

A VA examination of November 2010 shows the Veteran had visual acuity in the right eye of hand motion at 3 feet and in the left eye of 20/20-1.  It was noted that best vision in the right eye is hand motion in 2005 and had remained stable since then.  It was further noted that he had multiple peripheral horseshoe tears in the right eye which had been deemed low risk in terms of progressing to a retinal detachment.  Cataracts were noted in both eyes which were deemed visually insignificant  

After considering the evidence, the Board finds that the Veteran's service-connected right eye disability results in blindness in that eye.  Because the Veteran is not service connected for a left eye disability, Diagnostic Code 6070 is the appropriate diagnostic code for application.  The currently assigned 30 percent rating is warranted under that diagnostic code.  See 38 C.F.R. § 4.84a (2008). 

A non-service-connected eye disability may be treated as service connected for rating purposes when both eyes result in impairment of vision with visual acuity of 20/200 or peripheral field vision of 20 degrees or less.  See 38 C.F.R. § 3.383(a)(1) (2011).  Although the Veteran's service-connected right eye meets this standard, his non-service-connected left eye does not.  The evidence shows that corrected visual acuity in the left eye at its worse, was no worse than 20/40 and his visual field is normal.  Therefore, impairment of visual acuity of the left eye is treated as no worse than 20/40 for rating purposes.

In addition, the combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. § 4.80 (2008).  Thus, the 30 percent rating is appropriate because it represents the highest rating for total loss of vision of the right eye.  A 40 percent rating is warranted for anatomical loss (enucleation) of a service-connected eye.  See 38 C.F.R. § 4.84a (Diagnostic Code 6066) (2008).  In the Veteran's case, the evidence shows that, although he right eye blindness, he retains the anatomical eye.  Therefore, a higher rating of 40 percent is not warranted.  Additionally, the evidence does not suggest that there is a serious cosmetic defect added to the loss of vision.

Other diagnostic codes pertaining to the eye do not provide for a higher rating.  Unilateral impairment of field vision and most diseases of the eye do not provide for a higher schedular rating.  See 38 C.F.R. § 4.84a (Diagnostic Codes 6000 to 6092).  This is consistent with the provision that the combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye.  See 38 C.F.R. § 4.80 (2008).  Total ratings are assignable when the service-connected eye disability involves tuberculosis, glaucoma, or a malignant growth.  See 38 C.F.R. § 4.84a (Diagnostic Codes 6010, 6012, and 6014) (2008).  However, the Veteran is not service-connected for these disorders.  Accordingly, the currently assigned 30 percent rating is appropriate for the Veteran's service-connected blindness of the right eye with light perception only.  A higher rating is not warranted during any stage of the rating period on appeal.

The Board notes that Diagnostic Code 6070 also calls for consideration of special monthly compensation.  See 38 C.F.R. § 4.84a (Diagnostic Code 6070, Note 5) (2008).  In the Veteran's case, he has already been awarded special monthly compensation on account of the loss of use of one eye.  See 38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(a) (2011).

The above determination is based upon consideration of applicable rating provisions.  Through submissions from the Veteran's attorney, they have argued that the appellant is entitled to an extraschedular evaluation on account of his right eye disability.  In this regard, the Board notes that as above, the Veteran is already in receipt of special monthly compensation on account of the loss of the use of an eye.  Moreover, he has not introduced any evidence describing how this disability affects his ability to work and has not presented any evidence of how his disability picture is unique.  As such, an extraschedular rating is not warranted.  It should also be pointed out that there is no evidence showing that the Veteran's right eye blindness is so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the disability requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim of entitlement to a rating in excess of 30 percent for right eye macula scarring must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Right shoulder

The Veteran's right shoulder is rated under Diagnostic Code 5021 for myositis.  Under Diagnostic Code 5021 myositis is rated on limitation of motion of the affected part as arthritis.  Under Diagnostic Code 5003, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

The Veteran's right arm is his major extremity.  Limitation of motion of the arm is rated under Diagnostic Code 5201.  Under Diagnostic Code 5201, the criterion for a 20 percent rating requires limitation of motion of the arm at shoulder level, that is, to 90 degrees of flexion or abduction.  Limitation of motion of the major extremity midway between side and shoulder level warrants a 30 percent rating.  Motion limited to 25 degrees from the side warrants a 30 percent rating. 

The normal range of shoulder motion is from zero degrees to 180 degrees of flexion and abduction.  Plate I. 

On VA examination in September 2005, the Veteran complained of pain on abduction.  He denied flare-ups but complained of difficulty lifting things above shoulder height.  The examiner noted the right shoulder disability did not interfere with his activities of daily living or ability to work.  

Physical examination showed tenderness over the right scapular area.  Flexion and abduction were to 110 degrees.  External rotation and internal rotation were to 90 degrees.  Right shoulder joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Range of motion, however, was limited by pain.  There was no instability of the right shoulder and no atrophy or motor weakness.  X-rays of the right shoulder showed degenerative joint disease of the distal clavicle, part of the acromioclavicular junction and part of the shoulder joint.  The examiner concluded there was no left shoulder pathology. 

On VA examination in February 2008, the Veteran complained of right shoulder pain and soreness which had progressively increased with time.  He described pain as constant and dull in nature at rest.  He denied right shoulder girdle and scapular region weakness or stiffness at rest.  He reported flare-ups of the soreness of the muscles in the right shoulder girdle area medial to the right scapula with lifting objects of 30-40 pounds, raising objects from the ground level in excess of 10 pounds, lying on the right side, swinging the right arm back and forth, and with temperature changes.  Flare-ups usually lasted for approximately two hours occurring 3-4 time a week.  He was additionally functionally limited by 20-30 percent during flare-ups.  The Veteran reported he was retired but that he would be able to do his job but with limitations.  

On physical examination there were no objective findings of tenderness, warmth or erythema.  There is no evidence of muscle herniation or loss of muscle strength in the muscles medial to the right scapula and the right shoulder girdle area.  

On VA examination in November 2010, the Veteran reported pain in the right shoulder area at rest which was constant but dull in nature.  The pain was 6 out of 10 in severity.  He denied any weakness, stiffness, or fatigability of the right shoulder at rest.  He denied any dislocation.  The Veteran reported that prior to retiring, he was able to perform his job but with limitations.  He denied any effects on his activities of daily living.  

On physical examination there was no instability, swelling or tenderness, and no crepitation on range of motion.  Flexion was to 160 degrees and abduction was to 130 degrees.  External rotation and internal rotation were to 90 degrees.  Abduction was to 30 degrees.  There was pain on motion beginning at 150 degrees of flexion, 120 degrees of abduction, and 80 degrees of rotation.  There was no pain on adduction.  Right shoulder joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays showed mild degenerative arthritis.  

Initially, the Board notes that the Veteran has argued that he is entitled to service connection for arthritis of the right shoulder.  The Board has referred the issue to the RO for adjudication.  The Veteran, through his attorney, has further argued that the most recent VA examination is inadequate as it did not provide an opinion as to whether the arthritis was related to the service connected disability of fibromyositis, right scapula area and right shoulder girdle.  The Board notes, however, that both disabilities, fibromyositis and arthritis, are rated on limitation of motion.  Therefore, the issues are not intertwined and it is not prejudicial for the Board to decide the issue currently before the Board.  Simply put, the rating assigned in this decision assumes that any limitation of shoulder motion is due to fibromyositis.  Thus, even if arthritis of this joint is ultimately service connected, no change in the rating will be warranted since any disorder due to a limitation of motion will have already been considered. 

A review of the evidence above shows that a disability in excess of 10 percent is not warranted.  

First the evidence does not show ankylosis or impairment of the humerus, clavicle, or scapula.  Thus, 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 and 5203 is not applicable. 

Under Diagnostic Code 5201, for the major extremity, the criterion for a 20 percent rating is limitation of flexion or abduction to 90 degrees, that is, to shoulder level.  Based on the evidence of record flexion was at worse 150 degrees when considering pain and abduction was at worse 120 degrees when considering pain.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), flexion to 150 degrees and abduction to 120 degrees do not more nearly approximate or equate to limitation of either flexion or abduction to 90 degrees or shoulder level under Diagnostic Code 5201.  As the preponderance of the evidence is against the claim for an increased rating for a right shoulder disability the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b). 

The Board has considered whether referral for an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun.  In this case, the rating criteria reasonably describe the disability level and symptomatology, which are contemplated by the Rating Schedule.  Hence, the Veteran does not experience any symptomatology not already encompassed in the pertinent Diagnostic Codes. 

As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1). 

ORDER

Entitlement to a disability rating in excess of 30 percent for right eye macula scarring is denied.

Entitlement to a disability rating in excess of 10 percent for fibromyositis of the right scapula area and shoulder girdle, is denied.


REMAND

The Veteran seeks entitlement to service connection for a stomach disorder.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.

Service treatment records show that in December 1967 the Veteran reported a history of indigestion.  The impression was esophagitis.  In September 1969, the Veteran was seen for heartburn.  He was diagnosed with hyperacidity.  A separation physical of September 1970 evaluated the Veteran's stomach and viscera as normal.  In the accompanying report of medical history the Veteran denied frequent indigestion, or, stomach, liver or intestinal trouble.  

VA outpatient treatment records dated in September 1976 note that the Veteran reported a history of heartburn.  He was diagnosed with reflux.  A February 1977 upper gastrointestinal (GI) endoscopy noted a normal panendoscopy.  Mild erythema on retroflexion was opined to probably be secondary to scope trauma.  A March 1977 esophageal biopsy report notes a preoperative diagnosis of esophagitis with operative findings of an esophagus within normal limits, and a postoperative diagnosis of rule out esophagitis.  

At an April 1980 Board hearing, the Veteran testified that he had stomach problems in service and ever since.  He testified that while in service, he was put on a bland diet and prescribed Maalox.  Post service, he reportedly sought treatment for his stomach problems as early as 1971.  

VA outpatient treatment records of December 1982 note that the Veteran was seen for complaints of indigestion.  It was noted he had reported these complaints for at least three years.  He was diagnosed with reflux esophagitis.  In January 1983 he was diagnosed with a sliding hiatal hernia.  In December 1983 he was diagnosed again with reflux esophagitis and gastritis.  

A January 1984 upper GI series shows the esophagus and stomach to be normal.  

An April 2006 VA outpatient treatment record shows that the Veteran underwent an endoscopy by an outside provider.  It was noted that to view the endoscopy report additional online steps needed to be taken.  A copy of the endoscopy report, however, is not part of the printed records.

Records from March 2007 note the findings of a February 2006 upper GI series which noted impressions of gastroesophageal reflux at the level of the mid thoracic esophagus, small hiatal hernia, and mild antral gastritis.  After a physical examination, the Veteran was diagnosed with early satiety, chronic gastroesophageal reflux disease, and history of peptic ulcer disease.  

The Veteran underwent a VA examination in April 2011.  At the time, the examiner diagnosed the Veteran with moderate gastroesophageal reflux disease, small hiatal hernia, and mild antral gastritis.  As the examiner only had one volume of the claim file at the time she was unable to render an opinion without resorting to mere speculation.  

The April 2011 examiner provided an addendum in July 2011 after a review of the complete claim file.  She noted that a June 1977 Board decision noted the Veteran was treated for mild esophagitis in 1967 and was treated for hyperacidity in 1969 while in service.  She noted there was no evidence of record that the Veteran underwent a GI series while in service.  She opined that the moderate gastroesophageal reflux disease was not due to military service.  She reasoned that she could not locate an upper GI workup while in service.  She also noted a normal finding of the stomach and viscera upon separation from service.  

Considering the evidence above, the Board finds that additional development is needed prior to deciding the claim.  In this regard, it appears that there are relevant records which have not been associated with the claim file.  As noted above, an April 2006 VA outpatient treatment record shows that the Veteran underwent an endoscopy by an outside provider.  A copy of the endoscopy report, however, is not part of the record.  Hence, further development is in order.  

Moreover, upon review of the VA medical opinion of July 2011, the Board finds it is inadequate for appellate review.  First, rather than noting the findings of the service treatment records, the examiner focused on the findings in the 1977 Board decision.  The examiner makes no mention of the fact that the Veteran was put on a bland diet while in service or of any of the outpatient treatment records shortly after service.  Furthermore, the VA April 2011 examination notes three diagnoses: gastroesophageal reflux disease, small hiatal hernia and gastritis.  Yet, the July 2011 opinion only addresses the gastroesophageal reflux disease.  Finally, the rationale provided for the opinion is inadequate.  The examiner relies solely on the lack of a GI workup while in service and the normal findings on separation, and failed to address the reported symptomatology by the Veteran in service and post-service, and his allegations of continuity of symptomatology.  A normal finding on separation is not per se dispositive of the issue of the etiology of a disability.  

Accordingly, the Board finds that a new VA medical opinion is needed prior to deciding the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the copy of the endoscopy report referenced in the April 2006 VA outpatient treatment records and associate it with the claim file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After the development above has been completed, the RO should return all claims folders to the VA examiner who conducted the April 2011 examination and provided the July 2011 medical opinion.  The examiner is also to be provided access to records stored on Virtual VA.  Following the examiner's review of all of the evidence the examiner is to opine whether it is at least as likely as not that any diagnosed stomach disorder, to include gastroesophageal reflux disease, hiatal hernia and gastritis is related to service.  The examiner should note in the report that she has reviewed both the paper claim file and the Virtual VA file.  The examiner must specifically consider all of the findings within the service treatment records, and the Veteran's reports of continuity of symptomatology.  The examiner should specifically state whether the reported symptomatology in service is in any way related to the any currently diagnosed stomach disorder to include gastroesophageal reflux disease, hiatal hernia, and gastritis.  The examiner must opine whether the symptoms reported in service were the beginning of any current disorder.  A complete rationale for any opinion rendered must be provided.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a stomach disorder.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


